Exhibit 10.2

 

EXECUTION VERSION

 

Deal CUSIP Number: 29336XAA9
Term Loan Agreement CUSIP Number: 29336XAB7

 

 

TERM LOAN AGREEMENT

 

DATED AS OF DECEMBER 11, 2018

 

AMONG

 

ENLINK MIDSTREAM PARTNERS, LP
AS THE BORROWER,

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT

 

AND

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BMO CAPITAL MARKETS CORP.,
RBC CAPITAL MARKETS,
CITIBANK, N.A., AND
WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS

 

BANK OF MONTREAL, AND
ROYAL BANK OF CANADA

AS CO-SYNDICATION AGENTS

 

CITIBANK, N.A., AND
WELLS FARGO BANK, NATIONAL ASSOCIATION

AS CO-DOCUMENTATION AGENTS

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

 

 

 

1.02.

Other Interpretive Provisions

27

 

 

 

1.03.

Accounting Terms

28

 

 

 

1.04.

Rounding

28

 

 

 

1.05.

Times of Day

29

 

 

 

1.06.

[Reserved]

29

 

 

 

1.07.

Divisions

29

 

 

 

ARTICLE II. THE COMMITMENTS AND LOANS

29

 

 

 

2.01.

Committed Loans

29

 

 

 

2.02.

Borrowings, Conversions and Continuations of Committed Loans

29

 

 

 

2.03.

[Reserved]

31

 

 

 

2.04.

[Reserved]

31

 

 

 

2.05.

Prepayments

31

 

 

 

2.06.

[Reserved]

31

 

 

 

2.07.

Repayment of Loans

31

 

 

 

2.08.

Interest

31

 

 

 

2.09.

Fees

32

 

 

 

2.10.

Computation of Interest and Fees

32

 

 

 

2.11.

Evidence of Debt

32

 

 

 

2.12.

Payments Generally; Administrative Agent’s Clawback

33

 

 

 

2.13.

Sharing of Payments by Lenders

34

 

 

 

2.14.

[Reserved]

35

 

 

 

2.15.

[Reserved]

35

 

 

 

2.16.

[Reserved]

35

 

 

 

2.17.

Defaulting Lenders

35

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

36

 

 

 

3.01.

Taxes

36

 

 

 

3.02.

Illegality

41

 

 

 

3.03.

Inability to Determine Rates

41

 

 

 

3.04.

Increased Costs; Reserves on Eurodollar Rate Loans

44

 

 

 

3.05.

Compensation for Losses

45

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(CONTINUED)

 

 

Page

 

 

 

3.06.

Mitigation Obligations; Replacement of Lenders

46

 

 

 

3.07.

Survival

46

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

46

 

 

 

4.01.

Conditions to Closing Date and Loans

46

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

48

 

 

 

5.01.

Existence, Qualification and Power

48

 

 

 

5.02.

Authorization; No Contravention

49

 

 

 

5.03.

Governmental Authorization; Other Consents

49

 

 

 

5.04.

Binding Effect

49

 

 

 

5.05.

Financial Statements; No Material Adverse Effect

49

 

 

 

5.06.

Litigation

50

 

 

 

5.07.

No Default

50

 

 

 

5.08.

Ownership of Property

50

 

 

 

5.09.

Environmental Compliance

51

 

 

 

5.10.

Insurance

51

 

 

 

5.11.

Taxes

51

 

 

 

5.12.

ERISA Compliance

51

 

 

 

5.13.

Margin Regulations; Investment Company Act

52

 

 

 

5.14.

Disclosure

52

 

 

 

5.15.

Compliance with Laws

53

 

 

 

5.16.

Solvency

53

 

 

 

5.17.

OFAC

53

 

 

 

5.18.

Anti-Corruption Laws

53

 

 

 

5.19.

EEA Financial Institution

53

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

53

 

 

 

6.01.

Financial Statements

54

 

 

 

6.02.

Certificates; Other Information

54

 

 

 

6.03.

Notices

56

 

 

 

6.04.

Payment of Taxes, Etc.

56

 

 

 

6.05.

Preservation of Existence, Etc.

56

 

 

 

6.06.

Maintenance of Properties

56

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(CONTINUED)

 

 

Page

6.07.

Maintenance of Insurance

56

 

 

 

6.08.

Compliance with Laws

57

 

 

 

6.09.

Books and Records

57

 

 

 

6.10.

Inspection Rights

57

 

 

 

6.11.

Use of Proceeds

57

 

 

 

6.12.

Clean Down Period

57

 

 

 

6.13.

Anti-Corruption Laws; Sanctions

58

 

 

 

6.14.

Guaranty Agreement by ENLC

58

 

 

 

6.15.

ENLC as Borrower; Guaranty Agreement by ENLK

58

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

58

 

 

 

7.01.

Liens

58

 

 

 

7.02.

Indebtedness

60

 

 

 

7.03.

Fundamental Changes; Dispositions

61

 

 

 

7.04.

Change in Nature of Business

62

 

 

 

7.05.

Transactions with Affiliates

62

 

 

 

7.06.

Burdensome Agreements

62

 

 

 

7.07.

Use of Proceeds

64

 

 

 

7.08.

Financial Covenants

64

 

 

 

7.09.

Sanctions

64

 

 

 

7.10.

Anti-Corruption Laws

64

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

64

 

 

 

8.01.

Events of Default

64

 

 

 

8.02.

Remedies Upon Event of Default

67

 

 

 

8.03.

Application of Funds

67

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

68

 

 

 

9.01.

Appointment and Authority

68

 

 

 

9.02.

Rights as a Lender

68

 

 

 

9.03.

Exculpatory Provisions

68

 

 

 

9.04.

Reliance by Administrative Agent

69

 

 

 

9.05.

Delegation of Duties

69

 

 

 

9.06.

Resignation of Administrative Agent

70

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(CONTINUED)

 

 

Page

9.07.

Non-Reliance on Administrative Agent and Other Lenders

71

 

 

 

9.08.

No Other Duties, Etc.

71

 

 

 

9.09.

Administrative Agent May File Proofs of Claim

71

 

 

 

9.10.

Certain ERISA Matters

72

 

 

 

ARTICLE X. MISCELLANEOUS

73

 

 

 

10.01.

Amendments, Etc.

73

 

 

 

10.02.

Notices; Effectiveness; Electronic Communication

74

 

 

 

10.03.

No Waiver; Cumulative Remedies; Enforcement

76

 

 

 

10.04.

Expenses; Indemnity; Damage Waiver

77

 

 

 

10.05.

Payments Set Aside

79

 

 

 

10.06.

Successors and Assigns

79

 

 

 

10.07.

Treatment of Certain Information; Confidentiality

83

 

 

 

10.08.

Right of Setoff

84

 

 

 

10.09.

Interest Rate Limitation

85

 

 

 

10.10.

Counterparts; Integration; Effectiveness

85

 

 

 

10.11.

Survival of Representations and Warranties

85

 

 

 

10.12.

Severability

86

 

 

 

10.13.

Replacement of Lenders

86

 

 

 

10.14.

Governing Law; Jurisdiction; Etc.

87

 

 

 

10.15.

Waiver of Jury Trial

88

 

 

 

10.16.

No Advisory or Fiduciary Responsibility

88

 

 

 

10.17.

Electronic Execution of Assignments and Certain Other Documents

88

 

 

 

10.18.

USA PATRIOT Act

89

 

 

 

10.19.

Time of the Essence

89

 

 

 

10.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

89

 

 

 

10.21.

Entire Agreement

90

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
(CONTINUED)

 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

5.06

Litigation

5.12

ERISA

5.15

Compliance with Laws

7.01(p)

Existing Intercompany Obligations

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

 

Committed Loan Notice

B

 

Term Note

C

 

Forms of U.S. Tax Compliance Certificates

D

 

Guaranty Agreement

E

 

Opinion Matters

F

 

Compliance Certificate

G-1

 

Assignment and Assumption

G-2

 

Administrative Questionnaire

 

v

--------------------------------------------------------------------------------



 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of December 11, 2018,
among ENLINK MIDSTREAM PARTNERS, LP a Delaware limited partnership (together
with its successors and assigns, “ENLK”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, BANK OF MONTREAL, and ROYAL BANK OF
CANADA, as Co-Syndication Agents, and CITIBANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

ENLK has requested that the Lenders provide a term loan facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Indebtedness” means, as to any Person, Indebtedness of any other
Person existing at the time such other Person is merged with or becomes a
Subsidiary of such specified Person (regardless of the form of the applicable
transaction by which such Person becomes a Subsidiary), and not incurred in
contemplation of such acquisition.

 

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, by any Loan Party or any of its Subsidiaries
of any Person or group of Persons (or any equity interest in any Person or group
of Persons) or any related group of assets, liabilities, or securities of any
Person or group of Persons, other than acquisitions of property in the ordinary
course of business.

 

“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the third fiscal quarter following the fiscal quarter in
which such payment is made, and (b) the date on which the Borrower notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided, that, (i) once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) the Borrower may not terminate
an Acquisition period under clause (b) above unless, after giving effect to the
termination of such Acquisition Period (and before giving effect to any
subsequent Acquisition Period), the Borrower shall be in compliance with
Section 7.08 and no Default or Event of Default shall have occurred and be
continuing.  For the avoidance of doubt, there may be no more than one
Acquisition Period with respect to any Specified Acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------



 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Term Loan Agreement.

 

“Agreement and Plan of Merger” means that certain Agreement and Plan of Merger
dated as of October 21, 2018, by and among ENLC, ENLK and the other parties
thereto, as filed by ENLC with the Securities and Exchange Commission on
October 22, 2018.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, or (b) if the commitment
of each Lender to make Loans has been terminated, expired, or been satisfied
(including as a result of such Lender funding its Loan), the percentage (carried
out to the ninth decimal place) of the aggregate Credit Exposures of all Lenders
at such time represented by such Lender’s Credit Exposure at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Eurodollar
Rate +

 

Base Rate
+

 

1

 

> BBB+/Baa1

 

1.000

%

0.000

%

2

 

BBB/Baa2

 

1.125

%

0.125

%

3

 

BBB-/Baa3

 

1.250

%

0.250

%

4

 

BB+/Ba1

 

1.500

%

0.500

%

5

 

BB/Ba2

 

1.625

%

0.625

%

6

 

< BB-/Ba3

 

1.750

%

0.750

%

 

2

--------------------------------------------------------------------------------



 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of ENLK’s (or, if ENLC is the Borrower or the Guarantor
and has a Debt Rating from S&P and Moody’s, ENLC’s) non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 6 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply; (c) if ENLK (or, if ENLC is the Borrower or the
Guarantor and has a Debt Rating from Moody’s and/or S&P, ENLC) has only one Debt
Rating, then the other rating agency shall be deemed to have established a Debt
Rating of the same level; and (d) if ENLK (or, if ENLC is the Borrower or the
Guarantor and has a Debt Rating from Moody’s and S&P, ENLC) does not have any
Debt Rating, Pricing Level 6 shall apply.  Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P or Moody’s shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“Approved Consultant’s Report” means a report by Barnes & Click, Inc., Purvin &
Gertz, Oil & Gas Advisors, Inc. or another consultant selected by the Borrower
and reasonably acceptable to the Administrative Agent confirming that the
assumptions used by the Borrower in the adjustments to Consolidated EBITDA in
connection with any Acquisition are reasonable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO
Capital Markets Corp., RBC Capital Markets, Citibank, N.A., and Wells Fargo
Securities, LLC, each in its capacity as joint lead arranger and active or
passive book manager, as applicable.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

3

--------------------------------------------------------------------------------



 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, provided that such rate shall never be less than zero, and (c) the
Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.03 hereof, then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulations” means 31 C.F.R. §1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan.”

 

“Borrower” means ENLK; provided, however, that at the election of ENLK and ENLC
in accordance with Section 6.15 at any time upon or after the consummation of
the Simplification Transaction, ENLC may become the Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

4

--------------------------------------------------------------------------------



 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means any lease (other than an Operating Lease) of any property
by a Loan Party or any of its Subsidiaries, as lessee, that should, in
accordance with GAAP, be classified and accounted for as a capital lease on a
consolidated balance sheet of such Loan Party and its Subsidiaries.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means

 

(a) when ENLK is the Borrower and ENLC is not a Guarantor, an event or series of
events by which:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Qualifying Owners, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of EnLink GP entitled to vote for members of
the board of directors or equivalent governing body of EnLink GP on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(ii)                                  during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of EnLink GP cease to be composed of individuals appointed by the
Qualifying Owners;

 

(iii)                               EnLink GP ceases to be the general partner
of ENLK;

 

5

--------------------------------------------------------------------------------



 

(iv)                              EnLink GP ceases to be a Subsidiary of ENLC;
or

 

(v)                                 ENLK ceases to own, directly or indirectly,
50% or more of the Equity Interests of EnLink Holdings GP entitled to vote for
members of the board of directors or equivalent governing body of EnLink
Holdings GP on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right).

 

(b)                                 when ENLC is the Borrower or a Guarantor, an
event or series of events by which:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Qualifying Owners, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of EnLink Manager entitled to vote for members
of the board of directors or equivalent governing body of EnLink Manager on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(ii)                                  during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of EnLink Manager cease to be composed of individuals appointed
by the Qualifying Owners;

 

(iii)                               EnLink Manager ceases to be the managing
member of ENLC;

 

(iv)                              EnLink Manager ceases to be a Subsidiary of
GIP; or

 

(v)                                 ENLC ceases to own, directly or indirectly,
(i) 100% of the Equity Interests of EnLink GP, or any successor controlling
entity of ENLK, and (ii) at least 50.1% of the common equity interests of ENLK
and at least 50.1% of the fully-diluted Equity Interests of ENLK.

 

Notwithstanding the foregoing, the consummation of the Simplification
Transaction in accordance with the Agreement and Plan of Merger (as amended,
restated, supplemented or otherwise modified in a manner not materially adverse
to the Lenders unless the consent of the Lenders having Commitments or Credit
Exposures representing more than 75% of the Commitments or Credit Exposures of
all Lenders has been obtained) shall not constitute a Change of Control.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

6

--------------------------------------------------------------------------------



 

“Code” means the Internal Revenue Code of 1986.

 

“Commercial Operation Date” has the meaning set forth in the definition of
Material Project EBITDA Adjustments.

 

“Commitment” means, as to each Lender, its obligation to make a Committed Loan
to the Borrower pursuant to Section 2.01 on the Closing Date in the principal
amount set forth opposite such Lender’s name on Schedule 2.01; it being
acknowledged that each such Lender’s Commitment shall be deemed fully satisfied
and terminated by such Lender’s funding of such Loan to the Borrower in such
amount on the Closing Date in accordance with Section 2.01.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Consolidated EBITDA” means, for any period, for the Borrower (or, when ENLC is
a Guarantor, ENLC) and its Subsidiaries on a consolidated basis, an amount equal
to Consolidated Net Income for such period plus, without duplication, (a) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income taxes payable by the Borrower (or ENLC,
as applicable) and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash items of the Borrower (or ENLC, as
applicable) and its Subsidiaries reducing such Consolidated Net Income,
(v) other non-recurring items of the Borrower (or ENLC, as applicable) and its
Subsidiaries reducing such Consolidated Net Income, and (vi) without
duplication, the Transaction Costs properly allocated to such period, if
applicable, and minus (b) the following to the extent included in calculating
such Consolidated Net Income:  (i) Federal, state, local and foreign income tax
credits of the Borrower (or ENLC, as applicable) and its Subsidiaries for such
period and (ii) all non-cash items increasing Consolidated Net Income for such
period; provided, however, notwithstanding the foregoing, actual cash
distributions to the Borrower (or ENLC, as applicable) and its Subsidiaries by
any Persons that are not Subsidiaries shall be included in calculating
Consolidated EBITDA.

 

Consolidated EBITDA shall be calculated, on a pro forma basis, after giving
effect to, without duplication, any Material Acquisition occurring during the
period commencing on the first day of such period to and including the date of
such Material Acquisition (the “Reference Period”), as if such Material
Acquisition occurred on the first day of the Reference Period.  In

 

7

--------------------------------------------------------------------------------



 

making the calculation contemplated by the preceding sentence, Consolidated
EBITDA attributable to such acquired Person or such acquired Property shall be
determined in good faith by the Borrower (or ENLC, as applicable) based on
reasonable assumptions and shall take into account pro forma expenses that would
have been incurred by the Borrower (or ENLC, as applicable) and its Subsidiaries
in the operation of such acquired Person or acquired Property, during such
period computed on the basis of personnel expenses for employees retained or to
be retained by the Borrower (or ENLC, as applicable) and its Subsidiaries in the
operation of such acquired Person or acquired Property and non-personnel costs
and expenses incurred by the Borrower (or ENLC, as applicable) and its
Subsidiaries in the operation of the Borrower’s (or ENLC’s, as applicable) and
its Subsidiaries’ business at similarly situated facilities of the Borrower (or
ENLC, as applicable) or any of its Subsidiaries; provided, however, that such
pro forma calculations shall be reasonably acceptable to the Administrative
Agent if the Borrower does not provide the Administrative Agent with an Approved
Consultant’s Report supporting such pro forma calculations.

 

Consolidated EBITDA shall be calculated by deducting, to the extent previously
included in the calculation for any relevant period, Consolidated EBITDA
attributable to a particular asset subject to a Material Disposition occurring
during the period commencing on the first day of such period to and including
the date of such Material Disposition (the “Disposition Reference Period”), as
if such Material Disposition occurred on the first day of the Disposition
Reference Period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower (or, when ENLC is a Guarantor, ENLC) and its Subsidiaries on a
consolidated basis, the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
outstanding Loans) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all matured obligations then owed by the Borrower (or ENLC, as
applicable) or any Subsidiary under or with respect to letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (i.e., excluding letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments that
have not been drawn upon), (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations, (f) all Indebtedness of the
Borrower (or ENLC, as applicable) or any Subsidiary of the type referred to in
clause (h) of the definition of “Indebtedness” in this Agreement, (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower (or ENLC, as applicable) or any Subsidiary, and (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower (or ENLC, as applicable) or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower (or ENLC, as applicable) or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower (or,
when ENLC is a Guarantor, ENLC) and its Subsidiaries on a consolidated basis,
the sum of (a) all cash interest and premium payments of the Borrower (or ENLC,
as applicable) and its Subsidiaries in

 

8

--------------------------------------------------------------------------------



 

connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower (or ENLC, as applicable) and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP;
provided that Transaction Costs shall be excluded from Consolidated Interest
Charges to the extent that such Transaction Costs would have otherwise been
included in the calculation of Consolidated Interest Charges.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended on or prior to such date based on the financial statements
most recently delivered pursuant to Section 6.01 to (b) Consolidated Interest
Charges for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date based on the financial statements most recently delivered
pursuant to Section 6.01.

 

“Consolidated Net Income” means, for any period, for the Borrower (or, when ENLC
is a Guarantor, ENLC) and its Subsidiaries on a consolidated basis, the net
income of the Borrower (or ENLC, as applicable) and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.

 

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP, less applicable reserves reflected in such balance sheet,
after deducting the following amounts:  (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trade names, trademarks, patents,
unamortized debt discounts and expenses and other like intangibles reflected in
such balance sheet.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans at such time.

 

“Credit Extension” means each Loan.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

9

--------------------------------------------------------------------------------



 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest

 

10

--------------------------------------------------------------------------------



 

error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Lender” means any Person that is (i) a competitor of the Borrower
or any of its Subsidiaries identified from time to time in writing by the
Borrower to the Administrative Agent and the Lenders, (ii) set forth in the list
delivered by the Borrower to the Administrative Agent and the Lenders prior to
the Closing Date, or (iii) any Affiliate of any Person described in either of
the immediately foregoing clauses (i) and (ii) that is reasonably identifiable
solely on the basis of their name.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“ENLC” means EnLink Midstream, LLC, a Delaware limited liability company, and
its successors and assigns.

 

“ENLC LLC Agreement” means the First Amended and Restated Operating Agreement of
ENLC, dated as of March 7, 2014.

 

“ENLC Revolving Credit Agreement” means the Revolving Credit Agreement by and
among ENLC, as the borrower, the lenders and issuers party thereto from time to
time and Bank of America, N.A. as administrative agent for such lenders and
issuers.

 

“EnLink GP” means EnLink Midstream GP, LLC, a Delaware limited liability
company, and its successors and assigns as general partner of ENLK or as the
business entity with the ultimate authority to manage the business and
operations of ENLK.

 

11

--------------------------------------------------------------------------------



 

“EnLink Holdings” means EnLink Midstream Holdings, LP, a Delaware limited
partnership.

 

“EnLink Holdings GP” means EnLink Midstream Holdings GP, LLC, a Delaware limited
liability company, and its successors and assigns as general partner of EnLink
Holdings or as the business entity to manage the business and operations of
EnLink Holdings; provided that such Person must be a Subsidiary of ENLK.

 

“EnLink Manager” means EnLink Midstream Manager, LLC, a Delaware limited
liability company, and its successors and assigns as managing member of the
Borrower or as the business entity with the ultimate authority to manage the
business and operations of the Borrower.

 

“ENLK” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“ENLK LP Agreement” means the Ninth Amended and Restated Agreement of Limited
Partnership of ENLK, dated as of September 21, 2017.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party, or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
but in all cases excluding Indebtedness convertible into or exchangeable for
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code

 

12

--------------------------------------------------------------------------------



 

(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 302 of ERISA and Sections 412 and 430 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of notification that any Multiemployer Plan
has been determined to be in endangered or critical status within the meaning of
Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

13

--------------------------------------------------------------------------------



 

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or otherwise under a Loan Document pursuant to
a law in effect on the date on which (i) such Lender acquires such interest in
the Loan (other than pursuant to an assignment request by the Borrower under
Section 3.06(b)) or becomes a party to this Agreement or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c)(i), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e), (d) any withholding Taxes imposed pursuant to FATCA, and
(e) any U.S. federal backup withholding Tax imposed pursuant to Section 3406 of
the Code.

 

“Existing ENLK Credit Agreement” means that certain Credit Agreement dated as of
February 20, 2014, by and among ENLK, Bank of America, as administrative agent,
and the lenders party thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) such rate shall never be less
than zero.

 

“Fee Letter” means each of (a) the Active Arranger Fee Letter, dated November 8,
2018, among ENLK, ENLC, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, and (b) the Administrative Agent Fee Letter, dated
November 8, 2018, among ENLK, ENLC and Bank of America.

 

14

--------------------------------------------------------------------------------



 

“Forecast Financial Statements” means forecasts prepared by management of ENLC,
in form reasonably satisfactory to the Lenders, of leverage metrics and
distributable cash flow of ENLC and its Subsidiaries on an annual basis for
fiscal years 2019, 2020 and 2021.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“GIP” means Global Infrastructure Partners III-A/B, L.P., Global Infrastructure
Partners III-C Intermediate, L.P., Global Infrastructure Partners III-C2
Intermediate, L.P., Global Infrastructure Partners III-C Stetson AIV, L.P. and
each of their Affiliates, and any funds, partnerships or other investment
vehicles Controlled by them or their Affiliates (excluding in each case, any
portfolio companies).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, so long

 

15

--------------------------------------------------------------------------------



 

as such Indebtedness or other obligation has not been guaranteed or assumed by
such Person and is non-recourse to such Person other than to the assets subject
to such Lien (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien), but limited to the fair market value of
the assets securing such Indebtedness or other obligations.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means either ENLK, while it is a guarantor under a Guaranty
Agreement or ENLC, while it is a guarantor under a Guaranty Agreement.

 

“Guaranty Agreement” means any Guaranty Agreement (Term Loan Agreement) made by
any Person for the benefit of the Administrative Agent, in substantially the
form of Exhibit D, pursuant to which such Person guarantees the Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations (excluding earnout
obligations that do not constitute indebtedness in accordance with GAAP) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), but limited to the value of such property securing such

 

16

--------------------------------------------------------------------------------



 

indebtedness if such indebtedness has not been guaranteed or assumed by such
Person and is non-recourse to such Person other than to the assets subject to
such Lien;

 

(f)                                   Capital Leases and Synthetic Lease
Obligations;

 

(g)                                  all mandatory obligations of such Person to
purchase, redeem, retire or defease any Equity Interest in such Person or any
other Person prior to one year after the Maturity Date, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

 

(h)                                 all liabilities of such Person under any
receivables securitization facility or program that would be outstanding as
principal at such time thereunder if the same were structured as a secured
lending arrangement rather than a purchase and sale arrangement; and

 

(i)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or,
subject to availability, such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such

 

17

--------------------------------------------------------------------------------



 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Investment Grade Event” means the earlier to occur of (a) the Borrower (or if
the Borrower has no Debt Rating and the Guarantor has a Debt Rating, the
Guarantor) obtaining a Debt Rating of Baa3 or better from Moody’s and BB+ or
better from S&P, and (b) the Borrower (or if the Borrower has no Debt Rating and
the Guarantor has a Debt Rating, the Guarantor) obtaining a Debt Rating of BBB-
or better from S&P and Ba1 or better from Moody’s.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender Parties” means the Administrative Agent and all Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning ascribed to it in the definition of “Eurodollar Rate”.

 

“LIBOR Screen Rate” means the rate set forth in clause (a) of the definition of
“Eurodollar Rate” or, if such rate is not available, the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(c).

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other

 

18

--------------------------------------------------------------------------------



 

security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means a Committed Loan.

 

“Loan Documents” means this Agreement, each Term Note, each Guaranty Agreement,
and each Fee Letter.

 

“Loan Parties” means, collectively, the Borrower, the Guarantor and the
Subsidiary Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Loan Parties and their respective
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, or
of the ability of any Loan Party to perform its payment obligations or any other
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Acquisition” means an Acquisition having an aggregate fair market
value greater than $50,000,000.

 

“Material Disposition” means any one or more related transactions pursuant to
which a Loan Party or any of its Subsidiaries sells assets (other than issuances
of Equity Interests by the Borrower and dispositions of assets in the ordinary
course of business) to a third party having an aggregate fair market value
greater than $50,000,000.

 

“Material Project” has the meaning set forth in the first paragraph of the
definition of Material Project EBITDA Adjustment.

 

“Material Project EBITDA Adjustments” means, with respect to the construction or
expansion of any capital project of a Loan Party or any of its Subsidiaries, the
aggregate capital cost of which (inclusive of capital costs expended prior to
the acquisition thereof) is reasonably expected by Borrower to exceed, or
exceeds, $20,000,000 (each a “Material Project”):

 

(A)                               on any date prior to the date on which a
Material Project has achieved commercial operation (the “Commercial Operation
Date”) (but including the fiscal quarter in which such Commercial Operation Date
occurs), a percentage (based on the then-current completion percentage of such
Material Project) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project, such amount to be determined based on (i) contracts related to
such Material Project, less expenses

 

19

--------------------------------------------------------------------------------



 

related thereto, and (ii) other factors reasonably deemed appropriate by
Administrative Agent, which amount may, at Borrower’s option, be added to actual
Consolidated EBITDA for purposes of the calculation of the ratios set forth in
Section 7.08 for the fiscal quarter in which construction or expansion of such
Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA attributable to such Material Project); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount of Material Project EBITDA Adjustments
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%,
(iv) longer than 270 days but not more than 365 days, 75%, and (v) longer than
365 days, 100%; and

 

(B)                               beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount equal to the projected
Consolidated EBITDA attributable to such Material Project (determined in the
same manner as set forth in clause (A) above) for the balance of the four full
fiscal quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters (but net of any actual Consolidated EBITDA of the Borrower attributable
to such Material Project);

 

provided however that, notwithstanding the foregoing, (I) no such additions
shall be allowed with respect to any Material Project unless: (y) not later than
30 days (or such shorter period approved by the Administrative Agent in its sole
discretion) prior to the delivery of any Compliance Certificate required by the
terms and provisions of Section 6.02(a), to the extent Material Project EBITDA
Adjustments will be made to Consolidated EBITDA in determining compliance with
Section 7.08, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower
attributable to such Material Project, and (z) prior to the date such Compliance
Certificate is required to be delivered, the Administrative Agent shall have
approved (such approval not to be unreasonably withheld, conditioned or delayed)
such projections and shall have received current estimates as to Material
Project completion percentage, the expected Commercial Operation Date, any known
material delays with respect thereto, and such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent; and (II) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 20% of the total actual Consolidated EBITDA for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments).

 

“Material Subsidiary” means any Subsidiary of the Borrower whose total assets,
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b),
represent at least 10% of the total assets of the Loan Parties and their
respective Subsidiaries, as of such date of determination, on a consolidated
basis.

 

20

--------------------------------------------------------------------------------



 

“Maturity Date” means the date that is the third anniversary of the Closing
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any
Subsidiary or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease that would have
been classified as an operating lease in accordance with GAAP as in effect on
December 31, 2017, whether or not such lease was in effect on such date.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or

 

21

--------------------------------------------------------------------------------



 

organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (including a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by the Borrower or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Sections 412 and 430 of the Code or
Section 302 of ERISA.

 

“Permitted Receivables Financing” means a receivables securitization facility or
program of the Borrower or any Subsidiary. the obligations under which are
non-recourse (except for representations, warranties, covenants, repurchase
obligations and indemnities, in each case, that are reasonably customary for a
seller or servicer of assets transferred in connection with such a facility or
program) to the Borrower and the Subsidiaries, providing for the sale, transfer,
conveyance or contribution to capital of, or the granting of a Lien on,
Receivables Facility Assets

 

22

--------------------------------------------------------------------------------



 

to a Person that is not the Borrower or a Subsidiary; provided that the
aggregate principal or similar amount outstanding at any time under all
Permitted Receivables Financings and all “Permitted Receivables Financings” (as
defined in the Revolving Credit Agreement) in the aggregate without duplication
shall not exceed $350,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Financial Statements” means the unaudited pro forma consolidated
balance sheet of ENLC and its Subsidiaries (reflecting the Simplification
Transaction) as of September 30, 2018, and (giving effect to the Simplification
Transaction as if it had occurred on January 1, 2017) and the related
consolidated pro forma statements of income of the Borrower and its
Subsidiaries.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualifying Owners” means GIP and its Subsidiaries.

 

“Quarterly Distribution” means cash distributions by the Borrower during any
fiscal quarter in amounts that do not exceed the Available Cash.

 

“Receivables Entity” means a Person formed solely for the purpose of effecting a
Permitted Receivables Financing and engaging in activities reasonably related or
incidental thereto.

 

“Receivables Facility Assets” means any trade or accounts receivable owed to the
Borrower or any Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such trade or accounts receivable, all
contracts and contract rights and all guarantees or other obligations owed to
the Borrower or a Subsidiary in respect of such trade or accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) related to the foregoing that are of the type customarily transferred or
in respect of which security interests are customarily granted in connection
with a securitization, factoring or monetization of similar assets.

 

“Recipient” means the Administrative Agent or any Lender.

 

“Register” has the meaning specified in Section 10.06(c).

 

23

--------------------------------------------------------------------------------



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Commitments or Credit
Exposures representing more than 50% of the Commitments or Credit Exposures of
all Lenders.  The Commitment or Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means, with respect to any Person, (i) the chief executive
officer, president, chief financial officer, any executive vice president, any
senior vice president, vice president — finance, treasurer, assistant treasurer
or controller of such Person (or its general partner, sole manager, managing
member or other governing body, as applicable), (ii) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of such Person (or its general partner, sole manager,
managing member or other governing body, as applicable) and (iii) solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person (or its general partner, sole manager, managing member or other
governing body, as applicable) so designated by any of the foregoing officers in
a notice to the Administrative Agent or any other officer or employee of such
Person designated in or pursuant to an agreement between such Person and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of the Closing Date, by and among ENLC, Bank of America, as Administrative
Agent, and the other lenders party thereto.

 

“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

24

--------------------------------------------------------------------------------



 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and any
successor thereto that is a nationally recognized rating agency.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Simplification Transaction” means that certain simplification transaction
publicly announced by ENLK and ENLC on October 22, 2018, to be effected by the
Agreement and Plan of Merger.

 

“Specified Acquisition” means any one or more related transactions (a) pursuant
to which a Loan Party or any of its Subsidiaries acquires, for an aggregate
principal purchase price of not less than $50,000,000, (i) the Equity Interests
in any other Person that constitutes a Subsidiary of the Borrower after such
acquisition or (ii) other property or assets (other than acquisitions of Equity
Interests of a Person, capital expenditures and acquisitions of inventory or
supplies in the ordinary course of business) of, or of an operating division or
business unit of, any other Person, and (b) which is designated by the Borrower
(by written notice to the Administrative Agent) as a “Specified Acquisition”;
provided that any series of related transactions, or multiple payments in
respect of a single transaction or series of related transactions, shall not
constitute more than one Specified Acquisition.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the present fair salable value of the property and assets of such
Person exceeds the debts and liabilities, including contingent liabilities, of
such Person, (b) the present fair salable value of the property and assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debts and other liabilities become absolute and
matured, (c) such Person does not intend to incur, or believe that it will
incur, debts and liabilities, including contingent liabilities, beyond its
ability to pay such debts and liabilities as they become absolute and matured,
and (d) such Person does not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower (or, if ENLC is a Guarantor, Subsidiaries of ENLC).

 

25

--------------------------------------------------------------------------------



 

“Subsidiary Guarantor” means any Subsidiary (other than the Guarantor) that is a
party to a Guaranty Agreement for the purposes of guaranteeing the Obligations.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or the North American
Energy Standards Board, any International Foreign Exchange Master Agreement, or
any other master agreement for transactions of the type described in clause
(a) (any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender pursuant to this Agreement,
substantially in the form of Exhibit B.

 

“Threshold Amount” means $100,000,000.

 

“Transaction Costs” means all (a) upfront, structuring, consent, original issue
discount, legal, professional and advisory fees paid by the Loan Parties and
their respective Subsidiaries

 

26

--------------------------------------------------------------------------------



 

(whether or not incurred by the Loan Parties or their respective Subsidiaries)
in connection with the negotiation and execution, delivery and performance of
any Loan Party’s obligations under this Agreement (including any amendments,
supplements or restatements) and the ENLC Revolving Credit Agreement (including
any amendments, supplements or restatements), and (b) legal, professional and
advisory fees paid by the Loan Parties and their respective Subsidiaries
(whether or not incurred by the Loan Parties or their respective Subsidiaries)
in connection with the Simplification Transaction.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of the Borrower and its Subsidiaries for the fiscal quarter ended September 30,
2018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter of the Borrower and
its Subsidiaries, including the notes thereto.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any

 

27

--------------------------------------------------------------------------------



 

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.  (a) Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(a)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

28

--------------------------------------------------------------------------------



 

1.05.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06.                     [Reserved]

 

1.07.                     Divisions.  For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware Law (or any
comparable event under a different jurisdiction’s law): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II.
THE COMMITMENTS AND LOANS

 

2.01.                     Committed Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make a one-time loan in
Dollars (a “Committed Loan”) to the Borrower on the Closing Date in an aggregate
amount equal to such Lender’s Commitment.  Amounts prepaid in respect of such
Loans may not be reborrowed.  Each Lender’s Commitment shall be deemed fully
satisfied and terminated upon its fully funding its Loan as set forth above. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02.                     Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)                                 The Committed Borrowing on the Closing Date,
each conversion of Committed Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice.  Each such notice must be received
by the Administrative Agent not later than 12:00 p.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Committed Loans, and (ii) on the requested date of any Borrowing of Base
Rate Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 p.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 12:00 p.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether the requested Interest Period has been consented to
by all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount not less
than $5,000,000. Each Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount not less than

 

29

--------------------------------------------------------------------------------



 

$500,000.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting the Committed Borrowing on the
Closing Date, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to, or continued as,
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to the Committed
Borrowing on the Closing Date, all conversions of Committed Loans from one Type
to the other, and all continuations of Committed Loans as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Committed
Loans.

 

30

--------------------------------------------------------------------------------



 

2.03.                     [Reserved]

 

2.04.                     [Reserved]

 

2.05.                     Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 p.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment in full of the Loans may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
financing transactions, and if any notice so states it may be revoked by the
Borrower by notice to the Administrative Agent on or prior to the date specified
for the prepayment of the Loans that the refinancing condition has not been met
and the termination is to be revoked subject to Section 3.05(b).  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.17, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

2.06.                     [Reserved]

 

2.07.                     Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
outstanding on such date.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

31

--------------------------------------------------------------------------------



 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.   (a)The Borrower shall pay to the Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

(a)                                 The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees.  All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11.                     Evidence of Debt.  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest

 

32

--------------------------------------------------------------------------------



 

error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Term Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Term Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

2.12.                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without

 

33

--------------------------------------------------------------------------------



 

prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for the Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Committed Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13.                     Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Committed Loans made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans of
the other Lenders, or make such other

 

34

--------------------------------------------------------------------------------



 

adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans,
provided that:

 

(i)                                     the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14.                     [Reserved]

 

2.15.                     [Reserved]

 

2.16.                     [Reserved]

 

2.17.                     Defaulting Lenders.  (a)  Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its

 

35

--------------------------------------------------------------------------------



 

obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Applicable Percentages
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

 

36

--------------------------------------------------------------------------------



 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) The Borrower
shall indemnify each Recipient, and shall make payment in respect thereof within
20 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01(c)(i)) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that the Borrower shall not
be required to indemnify a Recipient for Indemnified Taxes pursuant to this
Section 3.01(c)(i) unless such Recipient notifies the Borrower of the
indemnification claim for such Indemnified Taxes no later than nine months after
the earlier of (x) the date on which the relevant Governmental Authority makes
written demand upon the Recipient for payment of such Indemnified Taxes, and
(y) the date on which such Recipient has made payment of such Indemnified Taxes.
A certificate as to the amount of such payment or liability (that provides a
summary calculation of such Indemnified Tax) delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. The Borrower shall indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below, net of any amounts the
Administrative Agent has received as a set off against such Lender pursuant to
Section 3.01(c)(ii) below; provided that such indemnity shall not be available
to the extent that such payment is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent; and provided
further that, if the Borrower is required to directly indemnify the
Administrative Agent pursuant to this sentence, the Administrative Agent shall
take all steps reasonably requested by the Borrower in order to ensure that the
Borrower is subrogated to the Administrative Agent’s right to collect from the
applicable Lender.  Prior to seeking indemnity from the Borrower under the
immediately preceding sentence, the Administrative Agent shall make demand upon
the applicable Lender for such amounts owed and shall use commercially
reasonable efforts to exercise any then available set off rights against such
Lender to satisfy such amounts owed.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register, and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or any Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or

 

37

--------------------------------------------------------------------------------



 

with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender (which, for purposes of this
Section 3.01(e), shall include the Administrative Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed copies of IRS Form W-9 (or any applicable successor form)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do

 

38

--------------------------------------------------------------------------------



 

so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable, (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable, (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI (or any
applicable successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable (or any applicable successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY (or any applicable
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such

 

39

--------------------------------------------------------------------------------



 

Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 3.01, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Loan Parties under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of such Recipient, agrees to repay the
amount paid over to the Borrower pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make

 

40

--------------------------------------------------------------------------------



 

available its Tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(h)                                 Defined Term.  For purposes of this
Section 3.01, the term “applicable Law” includes FATCA.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, then
the interest rate applicable to Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
applicable to Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03.                     Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable
means do not

 

41

--------------------------------------------------------------------------------



 

exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii)  the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (i) of
Section 3.03(a), the Administrative Agent, in consultation with the Borrower,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of
Section 3.03(a), (ii) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

42

--------------------------------------------------------------------------------



 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section 3.03, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any

 

43

--------------------------------------------------------------------------------



 

portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).

 

3.04.                     Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and (C) Other Connection Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s or holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth in reasonable detail the calculation of
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay

 

44

--------------------------------------------------------------------------------



 

such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice; provided
that the Borrower shall not be required to pay to such Lender any portion of
such additional interest that accrued more than 180 days prior to any such
demand, unless such additional interest was not determinable on the date that is
180 days prior to such demand.

 

3.05.                     Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding the Applicable Rate
expected to be received by such Lender during the remainder of such Interest
Period.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

45

--------------------------------------------------------------------------------



 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06.                     Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If (a) any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (b) any Lender
is a Defaulting Lender or a Non-Consenting Lender, or (c) any Lender’s
obligation to make or to convert or continue outstanding Loans as Eurodollar
Rate Loans has been suspended pursuant to Section 3.02, then the Borrower may
replace such Lender in accordance with Section 10.13.

 

3.07.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.                     Conditions to Closing Date and Loans.  The
effectiveness of this Agreement and the obligation of the Lenders to make the
Loans hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or copies of originals
electronically transmitted (followed, if required below, promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
each applicable Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

 

46

--------------------------------------------------------------------------------



 

(i)                                     executed and delivered counterparts of
this Agreement;

 

(ii)                                  an original Term Note executed by the
Borrower in favor of each Lender requesting a Term Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)                                 a certificate as to the solvency of the
Borrower individually and the Loan Parties and their Subsidiaries taken as a
whole (after giving effect to the incurrence of Indebtedness and the application
thereof on the Closing Date) from the chief financial officer of EnLink GP;

 

(vi)                              a duly completed Compliance Certificate as of
the last day of the most recently ended fiscal quarter (or fiscal year) of the
Borrower for which financial statements are available, signed by a Responsible
Officer of the Borrower and demonstrating pro forma compliance with the
financial covenants set forth in Section 7.08 (after giving effect to the
incurrence of Indebtedness and the application thereof on the Closing Date);

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying that the conditions specified in Sections 4.01(e) and
(j) have been satisfied; and

 

(viii)                        such other certificates, documents, or consents as
the Administrative Agent or the Lenders reasonably may require.

 

(b)                                 The Borrower and its Subsidiaries shall have
provided the documentation and other information to the Lenders that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, and, to each Lender that so requests a Beneficial Ownership
Certification.

 

(c)                                  The Lenders shall have received (which may
be delivered in accordance with the second to last paragraph of Section 6.02)
(i) the Audited Financial Statements, (ii) the Unaudited Financial Statements,
(iii) the Pro Forma Financial Statements, provided that the Borrower’s filing of
a Form S-4 with the Securities and Exchange Commission which includes pro forma
financial statements relating to the Simplification Transaction will satisfy
such condition precedent, and (iv) the Forecast Financial Statements.

 

47

--------------------------------------------------------------------------------



 

(d)                                 A customary legal opinion of Baker Botts
L.L.P., counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, covering only the matters set forth on Exhibit E and otherwise in a
form reasonably acceptable to the Administrative Agent.

 

(e)                                  The representations and warranties of the
Loan Parties contained in Article V or any other Loan Document shall be true and
correct in all material respects (except to the extent such representations and
warranties are already qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the date of the making of the Loans, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent such representations and warranties are already qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date.

 

(f)                                   The Borrower shall have paid all
reasonable fees, charges, and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested) to the extent (i) required to be
paid by the Borrower pursuant to Section 10.04 and (ii) invoiced to the Borrower
at least two business days prior to the proposed Closing Date.

 

(g)                                  The Closing Date shall have occurred on or
before December 31, 2018.

 

(h)                                 There shall not have occurred since
December 31, 2017 any event or condition that has had a Material Adverse Effect.

 

(i)                                     Any fees required to be paid on or
before the Closing Date pursuant to the Fee Letters or the other Loan Documents
shall have been paid.

 

(j)                                    No Default shall have occurred and be
continuing, or would result from the making of the Loans or from the application
of the proceeds thereof.

 

(k)                                 The Administrative agent shall have received
a Committed Loan Notice in accordance with the requirements hereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.                     Existence, Qualification and Power.  Each Loan Party
and each of its Material Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing

 

48

--------------------------------------------------------------------------------



 

under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite corporate or equivalent power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party and each of its Subsidiaries of each
Loan Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) violate (i) the terms of such Person’s Organization Documents, (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iii) any provision of
Law applicable to it, (b) result in the acceleration of any Indebtedness owed by
it, except as could not reasonably be expected to have a Material Adverse
Effect, (c) result in any breach of, or a default under, any material
Contractual Obligation to which such Person is a party or to which its
properties are bound, except as could not reasonably be expected to have a
Material Adverse Effect or (d) result in the creation of any consensual Lien
upon any of its material assets except as expressly contemplated in, or
permitted by, the Loan Documents.

 

5.03.                     Governmental Authorization; Other Consents.  Except as
expressly contemplated in or permitted by the Loan Documents, no material
approval, consent, exemption, or authorization of, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person that has not
been obtained is required to be made or obtained by any Loan Party, or its
Subsidiaries a party thereto, pursuant to the provisions of any material Law
applicable to it as a condition to its execution, delivery or performance of
this Agreement or any other Loan Document to which it is a party, except those
relating to performance thereof as would ordinarily be made or done in the
ordinary course of business after the Closing Date.

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document to which any Loan Party or any of its Subsidiaries is a
party, when delivered hereunder, will have been, duly executed and delivered by
such Loan Party or such Subsidiary, as applicable.  This Agreement constitutes,
and each other such Loan Document when so executed and delivered will
constitute, a legal, valid and binding obligation of each Loan Party and each
Subsidiary party hereto or thereto, as the case may be, enforceable against such
Loan Party or such Subsidiary in accordance with its terms, except, in each case
(a) as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

 

5.05.                     Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted

 

49

--------------------------------------------------------------------------------



 

therein; and (ii) fairly present in all material respects the financial
condition of ENLK and its Subsidiaries on a consolidated basis as of the date
thereof and their results of operations for the period covered thereby.

 

(b)                                 The unaudited consolidated balance sheet of
ENLK and its Subsidiaries dated September 30, 2018, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of ENLK and its Subsidiaries on a consolidated basis as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  As of the Closing Date, for the period from
December 31, 2017 through the Closing Date, there exists no event or
circumstance with respect to the Borrower and its Subsidiaries taken as a whole,
either individually or in the aggregate, that has then resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 The Pro Forma Financial Statements that were
most recently delivered pursuant to Section 4.01(c) fairly present in all
material respects the consolidated pro forma financial condition of ENLC and its
Subsidiaries as at the date specified therein and the consolidated pro forma
results of operations of ENLC and its Subsidiaries for the period ended on such
date, all in accordance with GAAP, subject to the absence of footnotes and to
normal year-end audit adjustments.

 

(e)                                  The Forecast Financial Statements that were
most recently delivered pursuant to Section 4.01(c) were prepared in good faith
and on the basis of information and assumptions that ENLK believed to be
reasonable as of the date such information was furnished (it being recognized by
the Lenders that such estimates, financial projections and forecasts as they
relate to future events are not to be viewed as fact and that actual results
during the period or periods covered by such estimates, financial projections
and forecasts may differ from the projected results set forth therein by a
material amount).

 

5.06.                     Litigation.  Except as disclosed in the Audited
Financial Statements, or in Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries,
or against any of their properties or revenues that, as of the Closing Date,
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

 

5.07.                     No Default.  No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08.                     Ownership of Property.  Each Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

50

--------------------------------------------------------------------------------



 

5.09.                     Environmental Compliance.  Each Loan Party and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that each Loan Party and its Subsidiaries are in compliance
with such Environmental Laws and are not subject to any claims thereunder
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

5.10.                     Insurance.  The properties of each Loan Party and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies of a similar
size, engaged in similar businesses and owning similar properties in localities
where the Loan Party or the applicable Subsidiary operates.

 

5.11.                     Taxes.  Each Loan Party and its Subsidiaries have
filed all Federal, state and other Tax returns and reports required to be filed
by them, and have paid all Federal, state and other Taxes, governmental
assessments, governmental fees and other governmental charges levied or imposed
upon them or their properties or assets that are due and payable by them, except
(i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) where failure to do so would not reasonably be
expected to have a Material Adverse Effect. To the Borrower’s knowledge, there
is no proposed tax assessment against any Loan Party or any of its Subsidiaries
that would, if made, have a Material Adverse Effect.  As of the Closing Date,
neither the Borrower nor any of its Subsidiaries is party to any tax sharing
agreement with a party other than ENLC and/or any of its Subsidiaries, except
with respect to Texas franchise taxes (including, for the avoidance of doubt,
margin taxes) for 2018 and prior periods.

 

5.12.                     ERISA Compliance.

 

(a)                                 Except as disclosed in the Audited Financial
Statements or in Schedule 5.12, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Federal or state laws to the extent that any non-compliance therewith could
reasonably be expected to result in a Material Adverse Effect.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination or opinion letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter has been submitted to the IRS.  To the knowledge of the Borrower,
nothing has occurred with respect to the Borrower, or any ERISA Affiliate that
would prevent or cause the loss of such tax-qualified status.

 

(b)                                 Except as disclosed in the Audited Financial
Statements or in Schedule 5.12, there are no pending or, to the knowledge of the
Borrower, overtly threatened in writing, claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  Except as disclosed in the Audited
Financial Statements or in Schedule 5.12, there has been no prohibited
transaction or

 

51

--------------------------------------------------------------------------------



 

violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                                  Except as disclosed in the Audited
Financial Statements or in Schedule 5.12 (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate has actual knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event; (ii) each Loan Party and each ERISA Affiliate has met in all
material respects all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate has actual knowledge of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums or obligations of immaterial amounts, and there are no premium payments
which have become due that are delinquent or are being contested in good faith;
(v) neither the Borrower nor any ERISA Affiliate has, to its actual knowledge,
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) to the actual knowledge of the Borrower, no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

5.13.                     Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party or any of its Subsidiaries is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)                                 No Loan Party, nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.

 

5.14.                     Disclosure.  No report, financial statement,
certificate or other information (other than projected and forecast financial
information and information of a general economic nature or industry specific
information) furnished by or on behalf of any Loan Party, or any of their
respective Subsidiaries to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
(including those delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished, when so
modified or supplemented)) contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
herein or therein not misleading when taken as a whole with other previously
provided information, in the light of the circumstances under which made or
deemed made and as of the date made or deemed made (or if such information
expressly relates or refers

 

52

--------------------------------------------------------------------------------



 

to an earlier date, as of such earlier date). As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

5.15.                     Compliance with Laws.  Except as set forth in Schedule
5.15, each of the Loan Parties and each of their Subsidiaries is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith, and if necessary, by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.16.                     Solvency.  On the Closing Date, after giving effect to
the incurrence of all Indebtedness on the Closing Date, and the application of
the proceeds thereof, each of (a) the Borrower individually and (b) the Borrower
together with its Subsidiaries taken as a whole, is Solvent.

 

5.17.                     OFAC. Neither any Loan Party, nor any of their
Subsidiaries, nor, to the knowledge of any Loan Party or any of their
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets,
or any similar list enforced by any other relevant sanctions authority or
(c) located, organized or resident in a Designated Jurisdiction. The Borrower
and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.

 

5.18.                     Anti-Corruption Laws. Each Loan Party and its
Subsidiaries have conducted their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other anti-corruption legislation in other jurisdictions
applicable to the Loan Parties and their respective Subsidiaries, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.19.                     EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

Beginning on the Closing Date and continuing so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation (other than contingent
obligations not yet due and payable) hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02(a), (b) and (d), and Section 6.03) cause each
other Loan Party and each Subsidiary to:

 

53

--------------------------------------------------------------------------------



 

6.01.                     Financial Statements.  Deliver to the Administrative
Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower or, if ENLC is
a Guarantor, ENLC (or, if earlier, 15 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC))
(commencing with the fiscal year ended December 31, 2018), a consolidated
balance sheet of the Borrower (or, if ENLC is a Guarantor, ENLC) and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or any qualification as
to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower(or, if ENLC is a Guarantor, ENLC)  (or, if earlier,
5 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)) (commencing with the fiscal quarter
ending March 31, 2019), a consolidated balance sheet of the Borrower (or, if
ENLC is a Guarantor, ENLC) and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s (or ENLC’s, as applicable)
fiscal year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Borrower’s (or
ENLC’s, as applicable) fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, vice president - finance, treasurer or
controller of the Borrower (or ENLC, as applicable) as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower (or ENLC, as applicable) and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

6.02.                     Certificates; Other Information.  Deliver to the
Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending after the
Closing Date), a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, vice president — finance, treasurer
or controller of the Borrower (or, if ENLC is a Guarantor, ENLC) (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower (or, if ENLC is a Guarantor, ENLC) may file or be required to file
with the SEC

 

54

--------------------------------------------------------------------------------



 

under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(c)                                  promptly, to the Administrative Agent, upon
written request, such additional information regarding the business, financial
or corporate affairs of the Loan Parties or any Subsidiary, or compliance with
the terms of the Loan Documents, in each case which are reasonably requested by
the Administrative Agent or any Lender and not subject to confidentiality
restrictions or attorney-client privilege;

 

(d)                                 promptly after obtaining knowledge thereof,
notice of any public announcement by Moody’s or S&P of any downgrade in a Debt
Rating; and

 

(e)                                  promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender pursuant to Section 10.18 or otherwise for purposes of
compliance with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower (or ENLC, as applicable) posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
(or ENLC’s, as applicable) behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative Agent
and including the Securities and Exchange Commission’s website on the internet
at www.sec.gov); provided that: (i) the Borrower (or ENLC, as applicable) shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower (or ENLC, as applicable) shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower (or ENLC, as applicable) with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any Loan Party or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made

 

55

--------------------------------------------------------------------------------



 

available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information.”

 

6.03.                     Notices.  Promptly notify the Administrative Agent and
each Lender:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

6.04.                     Payment of Taxes, Etc.  (a) Timely file all Tax
returns (including any extensions) required to be filed by it, (b) pay all
Taxes, governmental assessments and other governmental charges or levies imposed
upon it or upon its property and payable by it before the same shall become
delinquent or in default, and (c) maintain appropriate accruals and reserves for
all of the foregoing as required by GAAP, except to the extent that (i) it is in
good faith contesting the validity thereof by appropriate proceedings, if
necessary, diligently conducted and has set aside on its books adequate reserves
therefor which are required by GAAP or (ii) such non-filing, non-payment or
non-maintenance would not reasonably be expected to result in a Material Adverse
Effect.

 

6.05.                     Preservation of Existence, Etc.  (a) Preserve and
maintain its legal existence and good standing under the Laws of the
jurisdiction of its organization; and (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except in each case (i) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect or (ii) as
permitted in Section 7.03.

 

6.06.                     Maintenance of Properties.  Maintain all of its
material properties and equipment that are necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
obsoleteness excepted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07.                     Maintenance of Insurance.  Maintain, with financially
sound and reputable insurance companies, insurance or, at its option,
self-insure in such amounts (after giving effect to any self-insurance
compatible with the following standards) and against such risks as are

 

56

--------------------------------------------------------------------------------



 

customarily insured by other Persons engaged in the same or similar business and
owning similar properties; provided, however, that notwithstanding the foregoing
provisions of this Section 6.07, the Loan Parties or any of their Subsidiaries
may effect workers’ compensation or similar insurance in respect of operations
in any state or other jurisdiction through any insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws.  The insurance coverages and
amounts will be reasonably determined by the Borrower, based on coverages
carried by companies of a similar size, engaged in similar businesses and owning
similar properties in localities where such properties owned by the Loan Party
or the applicable Subsidiary are located or situated, and with respect to each
Subsidiary, may be maintained by the Borrower.

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings, if necessary, diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09.                     Books and Records.  Maintain full and accurate books
of record and account in conformity with GAAP consistently applied.

 

6.10.                     Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and, during the existence of
an Event of Default, any Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and to make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower. Each of the foregoing inspections and examinations shall be made
subject to compliance with applicable safety standards and the same conditions
applicable to the Loan Parties or any Subsidiary in respect of property of that
Person on the premises of Persons other than the Loan Parties, Subsidiary or
Affiliate thereof, and all information, books and records furnished or requested
to be made, all information to be investigated or verified, all copies and
abstracts of all information, books and records and all discussion conducted
with any officer, employee or representative of any Loan Party or any
Subsidiary, in each case, shall be subject to any applicable attorney-client
privilege exceptions which the Loan Party or such Subsidiary determines is
reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between any Loan Party or any Subsidiary and Persons
other than the Loan Parties, Subsidiary, or Affiliate thereof and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.07 of this
Agreement.

 

6.11.                     Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to repay a portion of the Indebtedness under the Existing ENLK
Credit Agreement, (ii) for working capital and capital expenditures, (iii) to
finance fees, costs and expenses incurred by the Borrower in connection with
this Agreement, and (iv) for other general corporate purposes not in violation
of any Law applicable to it.

 

6.12.                     [Reserved].

 

57

--------------------------------------------------------------------------------



 

6.13.                     Anti-Corruption Laws; Sanctions. Conduct its
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

 

6.14.                     Guaranty Agreement by ENLC. Upon the earlier to occur
of (a) the consummation of the Simplification Transaction and (b) any Guarantee
by ENLC (or any Subsidiary of ENLC other than ENLK and its Subsidiaries) of any
senior unsecured notes of ENLK, unless ENLC has become the Borrower in
accordance with Section 6.15, ENLC shall execute a Guaranty Agreement.  Together
with such Guaranty Agreement, the Borrower shall cause ENLC to take all action
and deliver such documentation reasonably requested by the Administrative Agent
in connection therewith, including without limitation legal opinions,
resolutions, and certificates, which shall in no event exceed the form, scope
and substance of the actions and documentation delivered by ENLK pursuant to
Section 4.01.

 

6.15.                     ENLC as Borrower; Guaranty Agreement by ENLK. 
Notwithstanding anything to the contrary in this Agreement, at any time upon or
after the consummation of the Simplification Transaction, in the sole discretion
of ENLC and ENLK, ENLC may replace ENLK as the Borrower in all respects under
this Agreement and in such case ENLK shall replace ENLC as the Guarantor in all
respects under this Agreement.  ENLK and ENLC shall provide the Administrative
Agent with fifteen Business Days prior written notice of such election and a
Guaranty Agreement executed by ENLK, and shall take all actions and deliver all
documentation reasonably requested by the Administrative Agent in connection
therewith, including without limitation an assumption by ENLC of all the
obligations of the Borrower hereunder, and legal opinions, resolutions, and
certificates, which shall in no event exceed the form, scope and substance of
the legal opinions, resolutions and certificates delivered by ENLK pursuant to
Section 4.01.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

Beginning on the Closing Date and continuing thereafter so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation (other than
contingent obligations not yet due and payable) hereunder shall remain unpaid or
unsatisfied, no Loan Party shall (except in the case of the covenants set forth
in Section 7.02, which shall be limited to the Subsidiaries specified therein),
nor shall it permit any Subsidiary to directly or indirectly:

 

7.01.                     Liens.  Create, incur, assume or permit to exist any
Lien upon any of its property to secure Indebtedness, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document or
securing any of the Obligations;

 

(b)                                 Liens for Taxes, assessments, charges and
levies not yet delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

58

--------------------------------------------------------------------------------



 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens (including Liens on property of
the Borrower or any Subsidiary in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings, if necessary, diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)                                 Liens on cash and cash equivalents securing
obligations under Swap Contracts;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (other than any Lien imposed by ERISA) or to
secure letters of credit issued with respect thereto;

 

(f)                                   deposits to secure the performance of
bids, trade contracts, leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (or to secure letters
of credit issued in connection therewith);

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property or minor imperfections in
title thereto which, in the aggregate, are not material in amount, and which do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(h)                                 inchoate Liens in respect of pending
litigation or Liens securing judgments for the payment of money (or securing
letters of credit, appeal or other surety bonds related to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution and arising in the ordinary course of
business;

 

(j)                                    Liens in respect of Operating Leases;

 

(k)                                 Liens securing Acquired Indebtedness,
provided that (i) each such Lien existed at the time the obligor thereon was
merged with the Borrower or any Subsidiary or otherwise became a Subsidiary, and
was not created in anticipation thereof and (ii) no such Lien shall extend to or
cover any property or asset of the Borrower or any Subsidiary other than the
property or assets of such obligor at the time it became a Subsidiary and any
additions thereto, proceeds thereof and property in replacement or substitution
thereof;

 

(l)                                     Liens on any asset acquired by the
Borrower or any Subsidiary; provided that (i) each such Lien existed at the time
of such acquisition and was not created in anticipation thereof and (ii) no such
Lien shall extend to or cover any property or asset of the Borrower or any
Subsidiary other than the property or asset so acquired and any additions
thereto, proceeds thereof and property in replacement or substitution thereof;

 

59

--------------------------------------------------------------------------------



 

(m)                             rights reserved to or vested in any Governmental
Authority by the terms of any right, power, franchise, grant, license or permit,
or by any provision of Law, to revoke or terminate any such right, power,
franchise, grant, license or permit or to condemn or acquire by eminent domain
or similar process;

 

(n)                                 rights reserved to or vested by Law in any
Governmental Authority to, control or regulate any of the properties of the
Borrower or any Subsidiary or the use thereof or the rights and interests of the
Borrower or any Subsidiary therein, in any manner under any and all Laws;

 

(o)                                 rights reserved to the grantors of any
properties of the Borrower or any Subsidiary, and the restrictions, conditions,
restrictive covenants and limitations, in respect thereto, pursuant to the
terms, conditions and provisions of any rights-of-way agreements, contracts or
other agreements therewith;

 

(p)                                 Liens incurred prior to the Closing Date
securing obligations of a Subsidiary (but not a Loan Party) owed on the Closing
Date to a Loan Party or to another Subsidiary of a Loan Party and as set forth
on Schedule 7.01(p);

 

(q)                                 Liens on Receivables Facility Assets or
accounts into which solely collections or proceeds of Receivables Facility
Assets are deposited, in each case arising in connection with a Permitted
Receivables Financing;

 

(r)                                    Liens securing Indebtedness, including
Capital Leases, incurred or assumed for the purpose of financing all or any part
of the cost of acquiring, repairing, constructing or improving fixed or capital
assets; provided that (i) any such Lien shall be created substantially
simultaneously with or within 12 months after the acquisition thereof or the
completion of the repair, construction or improvement thereof, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any of its
Subsidiaries (other than repairs, renewals, replacements, additions, accession,
improvements and betterments thereto) and (iii) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing, improving, altering or
repairing such fixed or capital assets, as the case may be;

 

(s)                                   Liens arising out of the refinancing,
extension, renewal or refunding of any debt secured by any Lien permitted by
clause (k), (l), or (r) of this Section 7.01; provided that no such Lien shall
encumber any additional assets (other than additions thereto and property in
replacement or substitution thereof) or secure debt with a larger principal
amount (other than in respect of accrued interest, fees and transaction costs)
than the debt being refinanced, extended, renewed or refunded; and

 

(t)                                    Liens otherwise not permitted herein
which secure obligations in an aggregate principal amount not to exceed at any
time outstanding 15% of the Borrower’s Consolidated Net Tangible Assets.

 

7.02.                     Indebtedness.  Permit any Subsidiary (other than the
Guarantor or any Subsidiary Guarantor in each case to the extent its applicable
Guaranty Agreement is then in effect) to create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

60

--------------------------------------------------------------------------------



 

(b)                                 Indebtedness of (i) any Subsidiary owing to
the Borrower, or (ii) any Subsidiary owing to another Subsidiary;

 

(c)                                  Acquired Indebtedness;

 

(d)                                 Indebtedness in respect of Swap Contracts or
credit support in respect thereof entered into in the ordinary course of
business;

 

(e)                                  Indebtedness under a Permitted Receivables
Financing;

 

(f)                                   any refinancings, refundings, renewals or
extensions of Indebtedness incurred pursuant to clause (c) of this Section 7.02;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(g)                                  Guarantees by any Subsidiary of
Indebtedness of any Loan Party to the extent such Subsidiary has guaranteed the
Indebtedness of the Borrower under this Agreement on terms and conditions
reasonably satisfactory to the Administrative Agent;

 

(h)                                 Guarantees of Indebtedness permitted
pursuant to this Section 7.02; and

 

(i)                                     other Indebtedness not otherwise
permitted pursuant to the foregoing clauses (a) through (h) in an aggregate
principal amount at any time outstanding not to exceed 15% of the Borrower’s
Consolidated Net Tangible Assets.

 

7.03.                     Fundamental Changes; Dispositions.  Merge, dissolve,
liquidate, consolidate with or into another Person, or sell, transfer, lease,
exchange or otherwise dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a transaction described in Section 1.07(a)), except that, so long as
no Default exists or, upon giving pro forma effect thereto, would immediately
result therefrom:

 

(a)                                 any Loan Party or any Subsidiary may merge,
consolidate or amalgamate with another Person, provided that if such merger,
consolidation or amalgamation involves (i) a Loan Party, then a Loan Party shall
be the surviving or continuing entity, or (ii) the Borrower, then the Borrower
shall be the acquiring, surviving or continuing entity;

 

(b)                                 any Subsidiary (other than any Subsidiary
that owns 25% or more of the Borrower’s (or, if ENLC is the Guarantor, ENLC’s)
Consolidated Net Tangible Assets) may sell, transfer, lease exchange or
otherwise dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise);

 

(c)                                  any Subsidiary may sell, transfer, lease
exchange or otherwise dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Subsidiary; and

 

61

--------------------------------------------------------------------------------



 

(d)                                 any Subsidiary (other than any Subsidiary of
a Loan Party that owns 25% or more of the Borrower’s (or, if ENLC is the
Guarantor, ENLC’s) Consolidated Net Tangible Assets) may dissolve or liquidate
if such dissolution or liquidation results from dispositions not prohibited by
this Agreement;

 

provided that this Section 7.03 shall not prohibit the merger of ENLK into ENLC
so long as ENLC is then, or becomes upon such merger, the Borrower and assumes
all of the Obligations in accordance with Section 6.15.

 

7.04.                     Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

 

7.05.                     Transactions with Affiliates.  Enter into any material
transaction of any kind with any Affiliate of a Loan Party, whether or not in
the ordinary course of business, other than on terms that are no less favorable
to such Loan Party or such Subsidiary as would be obtainable by such Loan Party
or such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to any of the following transactions: (a) any employment, equity
award, equity option or equity appreciation agreement or plan entered into by
such Loan Party or any of its Subsidiaries in the ordinary course of business of
such Loan Party or such Subsidiary; (b) customary compensation, customary
indemnification and other customary benefits made available to officers,
directors or employees of such Loan Party, any of its Subsidiaries or when ENLK
is the Borrower, EnLink GP, and when ENLC is a Loan Party, EnLink Manager,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance; (c) when ENLK is the Borrower,
transactions with EnLink GP as contemplated by the ENLK LP Agreement, and when
ENLC is a Loan Party, transactions with EnLink GP as contemplated by the ENLC
LLC Agreement; (d) transactions between or among such Loan Party and its
Subsidiaries and not involving any other Affiliate; (e) Restricted Payments so
long as at the time such Restricted Payment is declared or made and immediately
after giving effect thereto, (i) the Borrower would be in pro forma compliance
with Section 7.08 and (ii) no Default or Event of Default shall have occurred
and be continuing or would result therefrom; and (f) other transactions (whether
existing on the Closing Date or entered after the Closing Date) approved by the
conflicts committee of EnLink GP or, if ENLC is a Loan Party, EnLink Manager.

 

7.06.                     Burdensome Agreements.  Enter into any material
Contractual Obligation that limits the ability of any Subsidiary to make
Restricted Payments to a Loan Party (unless such Restricted Payment may be made
to another Loan Party) or otherwise to transfer property to a Loan Party (unless
such property may be transferred to another Loan Party), other than any such
limitation existing under or by reason of:

 

(a)                                 applicable Law;

 

(b)                                 amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
Contractual Obligations existing on the Closing Date; provided that the
amendments, modifications, restatements, renewals, increases,

 

62

--------------------------------------------------------------------------------



 

supplements, refundings, replacement or refinancings of any security, agreement,
instrument or other undertaking evidencing any such Contractual Obligation are
no more restrictive, taken as a whole, with respect to such limitations than
those contained in such security, agreement, instrument or other undertaking as
it existed on the Closing Date;

 

(c)                                  any Contractual Obligation (i) governing
property existing at the time of the acquisition thereof, so long as the
limitation relates only to the property so acquired or (ii) of any Subsidiary
existing at the time such Subsidiary was merged or consolidated with or into, or
acquired by, the Borrower or a Subsidiary of the Borrower, or otherwise became a
Subsidiary of the Borrower in each case not created in contemplation of such
acquisition, merger or consolidation, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of such Contractual Obligations; provided that the amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacement or refinancings are no more restrictive, taken as a whole, with
respect to such limitations than those contained in such Contractual
Obligations;

 

(d)                                 customary non-assignment provisions in
Contractual Obligations entered into in the ordinary course of business;

 

(e)                                  customary limitations on a Receivables
Entity pursuant to a Permitted Receivables Financing;

 

(f)                                   restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(g)                                  any Contractual Obligation related to any
Indebtedness not prohibited by this Agreement;

 

(h)                                 any Contractual Obligation related to the
sale, transfer or other disposition of a Subsidiary or property that is not
prohibited by this Agreement; provided that such limitation applies only to that
Subsidiary or property, as applicable, pending such sale, transfer or other
disposition;

 

(i)                                     Permitted Liens;

 

(j)                                    any Contractual Obligation with respect
to the disposition or distribution of property or cash in joint ventures not
otherwise prohibited by this Agreement and entered into in the ordinary course
of business; or

 

(k)                                 any Contractual Obligation related to
preferred Equity Interests issued by a Subsidiary of the Borrower or the payment
of dividends thereon in accordance with the terms thereof, provided that
issuance of such preferred Equity Interests is not prohibited by Section 7.02
and the terms of such preferred Equity Interest do not expressly restrict the
ability of such Subsidiary to make Restricted Payments (other than requirements
to pay dividends or liquidation preferences on such preferred Equity Interests
prior to paying any dividends or making any other distributions on other Equity
Interests).

 

63

--------------------------------------------------------------------------------



 

7.07.                     Use of Proceeds.  Use the proceeds of the Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose (within the meaning of
Regulation U of the FRB) in violation of any of the Regulations of the FRB,
including Regulations U and X, or (b) for any other purpose that entails a
violation of any of the Regulations of the FRB, including Regulations U and X.

 

7.08.                     Financial Covenants

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
(or, if ENLC is a Guarantor, ENLC) (i) occurring other than during an
Acquisition Period, to be greater than 5.00 to 1.00, or (ii) occurring during an
Acquisition Period, to be greater than 5.50 to 1.00; provided that, for purposes
of this Section 7.08(a), Consolidated EBITDA may include, at Borrower’s option,
any Material Project EBITDA Adjustments.

 

(b)                                 Consolidated Interest Coverage Ratio.  Prior
to the occurrence of an Investment Grade Event, permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower (or, if ENLC
is a Guarantor, ENLC) to be less than 2.50 to 1.00; provided that, for purposes
of this Section 7.08(b), Consolidated EBITDA may include, at the Borrower’s
option, any Material Project EBITDA Adjustments.

 

7.09.                     Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, or, to the knowledge of the Borrower, any joint
venture partner or other Person, to fund any activities of or business with any
Person described in clauses (a), (b), or (c) of Section 5.17, or in any other
manner that will result in a violation by any party hereto of Sanctions.

 

7.10.                     Anti-Corruption Laws. Directly or indirectly use the
proceeds of any Credit Extension in furtherance of an offer, payment, promise to
pay or authorization of the payment or giving of money to any Person in
violation of the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other anti-corruption legislation in other jurisdictions,
applicable to the Borrower and its Subsidiaries.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when due and payable, any amount of principal of any
Loan, or (ii) within five Business Days after the same becomes due and payable,
any interest on any Loan, any fee due hereunder pursuant to Section 2.09, or any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
(i) Section 6.02(a) which is not remedied within five Business

 

64

--------------------------------------------------------------------------------



 

Days after written notice thereof is given by the Administrative Agent or a
Lender to the Borrower, or (ii) Section 6.03 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or comply with any of its obligations under any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document to which it is a party on its part to be performed or complied with and
such failure continues for 30 days after notice of such failure is given by the
Administrative Agent to the Borrower or such Loan Party; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of any Loan Party
or any Subsidiary herein or in any other Loan Document shall be incorrect when
made or deemed made, in any material respect; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Material Subsidiary (or any two or more Subsidiaries that, if combined, would
constitute a Material Subsidiary) (A) fails to make any payment when due and
payable (whether by scheduled maturity, required prepayment, tender, put,
acceleration, demand, or otherwise) of any principal of or interest on any
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) in an aggregate principal amount which exceeds the Threshold Amount
and such failure continues after the passing of the applicable notice and grace
periods (other than such Indebtedness the validity of which is being contested
in good faith, by appropriate proceedings (if necessary) and for which adequate
reserves with respect thereto are maintained on the books of such Loan Party or
Subsidiary as required by GAAP), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, beyond the applicable grace, cure, extension,
forbearance or similar period, if the effect of which failure or other event is
to cause such Indebtedness to be declared to be due and payable or required to
be prepaid or repurchased (other than by regularly scheduled payment) prior to
its stated maturity (provided that, with respect to clause (B) only, the
foregoing shall not apply to any mandatory tender, mandatory prepayment or put
in connection with the consummation of any transaction not prohibited by this
Agreement); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, (1) the
Swap Termination Value owed by any Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount (other than amounts under such Swap
Contract, the validity of which are being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of such Loan Party or such
Subsidiary as required by GAAP) (2) after giving effect to any applicable grace,
cure, extension, forbearance or similar period, the effect of such Early
Termination Date is to cause such Swap Termination Value to become due and
(3) such Swap Termination Value has not been paid when due; or

 

(f)                                   Insolvency Proceedings, Etc.  (i) Any Loan
Party, (ii) at all times when ENLC is the Borrower, EnLink Manager or EnLink GP,
and at all times when ENLK is the Borrower, EnLink GP, or (iii) any Material
Subsidiary (or any two or more Subsidiaries that, if combined,

 

65

--------------------------------------------------------------------------------



 

would constitute a Material Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) (x) Any Loan Party, (y) at all times when ENLC is the Borrower, EnLink
Manager or EnLink GP, and at all times when ENLK is the Borrower, EnLink GP, or
(z) any Material Subsidiary (or any two or more Subsidiaries that, if combined,
would constitute a Material Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not stayed, released, vacated or fully bonded within 60 days (or such longer
period for which a stay of enforcement is allowed by applicable Law) after its
issue or levy; or

 

(h)                                 Judgments.  There is entered against (i) any
Loan Party, (ii) at all times when ENLC is the Borrower, EnLink Manager or
EnLink GP, and at all times when ENLK is the Borrower, EnLink GP, or (iii) any
Material Subsidiary (or any two or more Subsidiaries that, if combined, would
constitute a Material Subsidiary) a judgment for the payment of money in an
aggregate amount (as to all such judgments or orders) which exceeds the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which such insurer has not disputed coverage, or self-insurance reasonably
acceptable to the Administrative Agent) at any one time outstanding and prior to
the discharge thereof (i) enforcement proceedings are lawfully commenced by any
creditor upon such judgment or (ii) there is a period of 30 consecutive days
after the entry of such judgment during which a discharge, stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs which
has resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the payment Obligations (other than contingent obligations not yet due and
payable), ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to

 

66

--------------------------------------------------------------------------------



 

revoke, terminate or rescind any Loan Document other than in accordance with the
terms of such Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control after the Closing Date.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(b)                                 exercise on behalf of itself, the Lenders
all rights and remedies available to it, the Lenders and under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts that have accrued and are owing as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.17 be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

67

--------------------------------------------------------------------------------



 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law; provided that the meaning
of such term in Section 10.06(c) is intended to be consistent with the meaning
of such term as used in Section 5f.103-1(c) of the United States Treasury
Regulations and any other analogous sections of the Code or United States
Treasury Regulations. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or

 

68

--------------------------------------------------------------------------------



 

applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative

 

69

--------------------------------------------------------------------------------



 

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06.                     Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this

 

70

--------------------------------------------------------------------------------



 

Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Co-Syndication Agents, or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for

 

71

--------------------------------------------------------------------------------



 

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10.                     Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty

 

72

--------------------------------------------------------------------------------



 

and covenant in accordance with sub-clause (iv) in the immediately preceding
clause (a), such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE X.
MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Administrative Agent with the
written consent of the Required Lenders) and the Borrower or the applicable Loan
Party, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 without the written consent of each Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(d)                                 change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby or any
other provision providing for the pro rata treatment of Lenders, in each case
without the written consent of each Lender;

 

(e)                                  any release of the Guarantor (other than
pursuant to Section 6.15) or any Subsidiary Guarantor from its obligations under
the Guaranty Agreement without the written consent of each Lender; or

 

73

--------------------------------------------------------------------------------



 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the principal owed to any such Lender may not be
reduced, or the final maturity thereof extended, without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party or the Administrative Agent, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

74

--------------------------------------------------------------------------------



 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or any Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of Loan Party
and the Administrative Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i)

 

75

--------------------------------------------------------------------------------



 

an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
Each Loan Party shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03.              No Waiver; Cumulative Remedies; Enforcement.  No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in

 

76

--------------------------------------------------------------------------------



 

addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that such fees, charges and disbursements of counsel
shall be limited to a single firm of counsel for the Administrative Agent and
Lenders and, if reasonably necessary, a single firm of local or regulatory
counsel in each appropriate jurisdiction and a single firm of special counsel
for each relevant specialty, in each case for such Person, and, solely in the
case of an actual or perceived conflict of interest, where the Administrative
Agent or any Lender affected by such conflict informs the Borrower of such
conflict, one additional firm of counsel in each relevant jurisdiction for such
Person similarly situated.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, settlement
costs, and related expenses (including the reasonable fees, charges and
disbursements of any counsel for the Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR

 

77

--------------------------------------------------------------------------------



 

ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that (A) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a breach in bad faith by
an Indemnitee of its obligations under the Loan Documents, and (B) such fees,
charges and disbursements of counsel shall be limited to a single firm of
counsel for all the Indemnitees and, if reasonably necessary, a single firm of
local or regulatory counsel in each appropriate jurisdiction and a single firm
of special counsel for each relevant specialty, in each case for all such
Indemnitees, and, solely in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict, one additional firm of counsel in each relevant jurisdiction for
the affected Indemnitee similarly situated.  Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, neither the Borrower nor any
Indemnitee referred to in subsection (b) above shall assert, and each hereby
waives, and acknowledges that none of its affiliates shall have, any claim
against the Borrower or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby or any Loan or the use of the
proceeds thereof; provided that nothing contained in this sentence shall limit
the Borrower’s indemnification obligations to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which any Indemnitee is otherwise entitled to indemnification
under subsection (b) above.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or the breach in bad faith of such Indemnitee of
its

 

78

--------------------------------------------------------------------------------



 

obligations hereunder or thereunder as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including

 

79

--------------------------------------------------------------------------------



 

all or a portion of its Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if the “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and

 

80

--------------------------------------------------------------------------------



 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to any Person that is at the time of the trade date
with respect to such assignment (A) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (B) a natural Person, (C) a Disqualified Lender
unless the Borrower consents to such assignment or (D) a Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (v);
provided, however, that other than maintaining and updating the list of
Disqualified Lenders in accordance with the definition thereof or providing the
list of Disqualified Lenders upon written request, (x) the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders and (y) without limiting the generality
of the foregoing, the Administrative Agent shall not (i) be obligated to
ascertain, monitor or inquire as to whether any Lender or prospective Lender is
a Disqualified Lender or (ii) have any liability with respect to or arising out
of any assignment or participation of Loans to any Disqualified Lender.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04

 

81

--------------------------------------------------------------------------------



 

with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Term Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

Notwithstanding anything to the contrary in any Loan Document, Merrill Lynch,
Pierce, Fenner & Smith Incorporated may, without notice to the Company, assign
its rights and obligations under this Agreement to any other registered
broker-dealer wholly owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a Person that is at the time of
the trade date with respect to such sale a natural Person, a Disqualified
Lender, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso

 

82

--------------------------------------------------------------------------------



 

to Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 and Section 10.13 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Term Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

10.07.              Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by

 

83

--------------------------------------------------------------------------------



 

applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder or (iii) credit insurance
brokers and providers, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary in connection with this Agreement
and the other Loan Documents relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08.              Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or any other
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its respective Affiliates, irrespective of whether
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall

 

84

--------------------------------------------------------------------------------



 

be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, or its respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10.              Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of the Loans, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

85

--------------------------------------------------------------------------------



 

10.12.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13.              Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loan accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

86

--------------------------------------------------------------------------------



 

10.14.              Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION, LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY OF THEIR RESPECTIVE
AFFILIATES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR THERETO,
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

87

--------------------------------------------------------------------------------



 

10.15.              Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers, or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.17.              Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in

 

88

--------------------------------------------------------------------------------



 

electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.18.              USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19.              Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

89

--------------------------------------------------------------------------------



 

10.21.              ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

90

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By: EnLink Midstream GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Eric D. Batchelder

 

 

Name:

Eric D. Batchelder

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher DiBiase

 

Name:

Christopher DiBiase

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Davis

 

Name:

Matthew Davis

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Zeller

 

Name:

Michael Zeller

 

Title:

Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Taylor Morgan

 

Name:

Taylor Morgan

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lincoln LaCour

 

Name:

Lincoln LaCour

 

Title:

Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

Name:

Andrew Griffin

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A.., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

MUFG Bank Ltd., as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd Vaubel

 

Name:

Todd Vaubel

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kyle T. Kelfrich

 

Name:

Kyle T. Kelfrich

 

Title:

Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Hongfei (Iris) Zhang

 

Name:

Hongfei (Iris) Zhang

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Benjamin L. Brown

 

Name:

Benjamin L. Brown

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Maria Macchiaroli

 

Name:

Maria Macchiaroli

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joe Lattanzi

 

Name:

Joe Lattanzi

 

Title:

Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Patrick Jeffrey

 

Name:

Patrick Jeffrey

 

Title:

Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ V. Mark Fuqua

 

Name:

V. Mark Fuqua

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason A. Zilewicz

 

Name:

Jason A. Zilewicz

 

Title:

Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President — Amegy Bank Division

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

 

RAYMOND JAMES BANK, NA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT — ENLINK MIDSTREAM PARTNERS, LP]

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

51,000,000.00

 

6.00000000000000

%

BMO Harris Bank N.A.

 

$

51,000,000.00

 

6.00000000000000

%

Royal Bank of Canada

 

$

51,000,000.00

 

6.00000000000000

%

Citibank, N.A.

 

$

51,000,000.00

 

6.00000000000000

%

Wells Fargo Bank, N.A.

 

$

51,000,000.00

 

6.00000000000000

%

Barclays Bank PLC

 

$

39,230,769.23

 

4.61538461529412

%

Branch Banking & Trust Company

 

$

39,230,769.23

 

4.61538461529412

%

Credit Suisse AG, Cayman Islands Branch

 

$

39,230,769.23

 

4.61538461529412

%

JPMorgan Chase Bank, N.A.

 

$

39,230,769.23

 

4.61538461529412

%

Mizuho Bank, Ltd.

 

$

39,230,769.23

 

4.61538461529412

%

Morgan Stanley Bank, N.A.

 

$

39,230,769.23

 

4.61538461529412

%

MUFG Bank, Ltd.

 

$

39,230,769.23

 

4.61538461529412

%

PNC Bank, National Association

 

$

39,230,769.23

 

4.61538461529412

%

Regions Bank

 

$

39,230,769.23

 

4.61538461529412

%

SunTrust Bank

 

$

39,230,769.23

 

4.61538461529412

%

Toronto-Dominion Bank, New York Branch

 

$

39,230,769.23

 

4.61538461529412

%

The Bank of Nova Scotia, Houston Branch

 

$

39,230,769.23

 

4.61538461529412

%

U.S. Bank National Association

 

$

39,230,769.23

 

4.61538461529412

%

Comerica Bank

 

$

24,519,230.77

 

2.88461538470588

%

The Huntington National Bank

 

$

24,519,230.77

 

2.88461538470588

%

Zions Bancorporation, N.A. dba Amegy Bank

 

$

19,615,384.62

 

2.30769230823529

%

Raymond James Bank, NA

 

$

16,346,153.85

 

1.92307692352941

%

Total

 

$

850,000,000.00

 

100.00000000000000

%

 

Schedule 2.01 Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

Schedule 5.06 Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 5.12

 

ERISA

 

None.

 

Schedule 5.12 Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 5.15

 

COMPLIANCE WITH LAWS

 

None.

 

Schedule 5.15 Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 7.01(P)

 

EXISTING INTERCOMPANY OBLIGATIONS

 

None.

 

Schedule 7.01(p) Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

EnLink Midstream Partners, LP

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Facsimile: 214-721-9299

Electronic Mail: legal@enlink.com

Website Address: www.enlink.com

Taxpayer Identification Number: 16-1616605

 

with a copy to:

 

BAKER BOTTS L.L.P

2001 Ross Avenue

Suite 1000

Dallas, Texas 75201

Attention: Luke A. Weedon

Telephone: 214-953-6970

Facsimile: 214-661-4970

Electronic Mail: luke.weedon@bakerbotts.com

 

Schedule 10.02 Term Loan Agreement

 

1

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
 (for payments and Requests for Credit Extension):

 

Bank of America, N.A.

Street Address: 2380 Performance Dr

Mail Code: TX2-984-03-02

City, State ZIP Code: Richardson, TX 7502

Attention: Patrick Richardson

Telephone: (817) 230-8914

Facsimile:  (214) 416-0555

Electronic Mail: prichardson3@baml.com

Account No.:  1366072250600

Ref:  Enlink Midstream LLC

ABA# 026009593

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Street Address:  222 Broadway

Mail Code:  NY3-222-14-03

City, State ZIP Code:  New York, NY  10038

Attention:  Steven Gazzillo

Telephone:  (646) 556-0328

Facsimile:   (212) 901-7842

Electronic Mail: steven.gazzillo@baml.com

 

2

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE(1)

 

Date:             , 20    

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement;” the terms defined therein
being used herein as therein defined), among EnLink Midstream Partners, LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o Borrowing of Committed Loans

 

Comprised of: o  Base Rate Loans

 

o  Eurodollar Rate Loans

 

o A conversion of Committed
Loans:                                                             .(2)

 

o A continuation of Committed Loans(3)

 

 

1.            
On                                                                          (a
Business Day).

 

2.             In the amount of $                                          .(4)

 

--------------------------------------------------------------------------------

(1) Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.

 

(2) Specify current Type of Committed Loans and requested Type for conversion.

 

(3) Applicable to Eurodollar Rate Loans.

 

(4) Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount not less than $5,000,000. Each Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount not less
than $500,000.

 

--------------------------------------------------------------------------------



 

3.             For Eurodollar Rate Loans:  with an Interest Period
of              months. (5)

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By: EnLink Midstream GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5) The Borrower may select an Interest Period of one, two, three, or six
months, or, subject to availability, such other period that is twelve months or
less requested by the Borrower and consented to by all the Lenders.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF TERM NOTE

 

(Term Loan Agreement)

 

FOR VALUE RECEIVED, the undersigned hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the unpaid
principal amount of each Loan made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of December 11, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among EnLink Midstream Partners, LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and during
the continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable as provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

--------------------------------------------------------------------------------



 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By: EnLink Midstream GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(Term Loan Agreement)

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among EnLink Midstream Partners, LP, a Delaware
limited partnership, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(Term Loan Agreement)

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among EnLink Midstream Partners, LP, a Delaware
limited partnership, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(Term Loan Agreement)

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among EnLink Midstream Partners, LP, a Delaware
limited partnership, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(Term Loan Agreement)

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among EnLink Midstream Partners, LP, a Delaware
limited partnership, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Term Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Term Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF GUARANTY AGREEMENT

 

(Term Loan Agreement)

 

[SEE ATTACHED.]

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

OPINION MATTERS

 

(Term Loan Agreement)

 

Matters To Be Covered in
Opinion of Counsel to the Loan Parties

 

1.              Each of the Borrower and EnLink GP being validly existing and in
good standing in its jurisdiction of formation.

2.              EnLink GP, in its capacity as general partner of the Borrower,
having requisite organizational power and authority to execute and deliver the
Agreement and each Term Note requested on the or prior to the Closing Date
(collectively, the “Opinion Documents”), and having taken all organizational
action necessary to authorize its execution and delivery of each Opinion
Document as the general partner of the Borrower; and the Borrower having
requisite organizational power and authority to execute and deliver the Opinion
Documents, and perform its obligations thereunder, and having taken all
organizational action necessary to authorize its execution and delivery of, and
performance of its obligations under, each Opinion Document.

3.              Due execution and delivery by EnLink GP, in its capacity as
general partner of the Borrower, of the Opinion Documents and such documents
being valid, binding and enforceable against the Borrower.

4.              Execution and delivery by EnLink GP, in its capacity as general
partner of the Borrower, and execution and delivery of, and performance by, the
Borrower, of the Opinion Documents not conflicting with organizational documents
of EnLink GP or the Borrower, or applicable laws, rules or regulations, or other
specified material agreements.

5.              All applicable governmental approvals required by EnLink GP and
the Borrower to execute and deliver, and the Borrower to perform its payment
obligations under, the Opinion Documents having been obtained.

6.              The Borrower not being required to register as an “investment
company” under the Investment Company Act of 1940, as amended.

7.              The making of the Loans and the use of proceeds thereof as
contemplated by the Agreement not violating Regulations U or X of the Federal
Reserve Board.

 

The opinion will be limited to matters governed by the federal laws of the
United States of America, the laws of the State of New York, the Delaware
Limited Liability Company Act and the Delaware Revised Uniform Limited
Partnership Act, as applicable, and shall expressly state that it is delivered
at the request of the Administrative Agent pursuant to Section 4.01(d) of the
Credit Agreement. The opinion will be subject to customary assumptions,
exceptions, qualifications and limitations.

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

(Term Loan Agreement)

 

Financial Statement Date:               

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among EnLink Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned(1) hereby certifies as of the date hereof that he/she is
the                                                                of [EnLink
Midstream GP, LLC] [EnLink Midstream Manager, LLC](2), a Delaware limited
liability company (the [“General Partner”][“Managing Member”]), acting in its
capacity as [managing member][general partner] of [the Borrower][ENLC], and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      [The Borrower][EnLink Midstream, LLC
(“ENLC”)] has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of [the Borrower][ENLC]
ended as of the above Financial Statement Date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      [The Borrower][ENLC] has delivered the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of [the Borrower][ENLC] ended as of the above Financial
Statement Date.  Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholder’s equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

--------------------------------------------------------------------------------

(1) Must be signed by the chief executive officer, chief financial officer, vice
president — finance, treasurer or controller of the General Partner or Managing
Member, as applicable.

 

(2) If EnLink Midstream, LLC is a Guarantor, it should deliver the compliance
certificate and other deliverables required herein.

 

--------------------------------------------------------------------------------



 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of [the Borrower][ENLC] during the accounting period
covered by such financial statements.

 

3.                                      A review of the activities of [the
Borrower][ENLC] during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
[the Borrower][ENLC] performed and observed all its obligations under the Loan
Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period, no Default
has occurred and is continuing.]

 

or [to the best knowledge of the undersigned, during such fiscal period, the
following is a list of each Default and its nature and status: [describe
Defaults].]

 

4.                                      The financial covenant analyses and
information set forth on Schedules 1, 2 and 3 attached hereto are true and
accurate on and as of the date of this Compliance Certificate.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                              ,                    .

 

 

By:

 

 

Name:

 

 

Title:

 

of EnLink Midstream GP, LLC

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1(3)

 

to the Compliance Certificate
($ in 000’s)

 

Section 7.08(a) — Consolidated Leverage Ratio.

 

A.

Consolidated Funded Indebtedness(4) at

 

 

Statement Date:

$

 

 

 

B.

Consolidated EBITDA(5):

$

 

 

 

C.

Material Project EBITDA Adjustments(6):

$

 

 

 

D.

Consolidated Leverage Ratio

 

 

(Line A ¸ (Line B + Line C)):

                            to 1.00

 

 

 

E.

Maximum Consolidated Leverage Ratio =

 

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

 

Outside of Acquisition Period

 

5:00 to 1.00

 

 

 

 

 

During Acquisition Period

 

5.50 to 1.00

 

 

Compliance

YES

or

NO

 

--------------------------------------------------------------------------------

(3) Calculated for the Borrower, or if ENLC is a Guarantor, ENLC.

 

(4) Calculated in accordance with the definition of Consolidated Funded
indebtedness as set forth in the Agreement.

 

(5) As calculated on Schedule 3.

 

(6) Calculated in accordance with the definition of Material Project EBITDA
Adjustments as set forth in the Agreement.

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 2(7)

 

to the Compliance Certificate
($ in 000’s)

 

Section 7.08(b) — Consolidated Interest Coverage Ratio(8).

 

A.

Consolidated EBITDA(9):

$

 

 

 

B.

Material Project EBITDA Adjustments(10):

$

 

 

 

C.

Consolidated Interest Charges(11):

$

 

 

 

D.

Consolidated Interest Coverage Ratio

 

 

((Line A + Line B)¸ Line C):

                            to 1.00

 

 

 

E.

Minimum Consolidated Interest Coverage Ratio

 

 

= 2.50 to 1.00

 

 

Compliance

YES

or

NO

 

--------------------------------------------------------------------------------

(7) Calculated for the Borrower, or if ENLC is a Guarantor, ENLC.

 

(8) Calculated if prior to the occurrence of an Investment Grade Event.

 

(9) As calculated on Schedule 3 for the period of the four fiscal quarters most
recently ended on or prior to such date based on the financial statements most
recently delivered pursuant to Section 6.01 of the Agreement.

 

(10) Calculated in accordance with the definition of Material Project EBITDA
Adjustments as set forth in the Agreement.

 

(11) Calculated in accordance with the definition of Consolidated Interest
Charges as set forth in the Agreement for the period of the four fiscal quarters
most recently ended on or prior to such date based on the financial statements
most recently delivered pursuant to Section 6.01 of the Agreement.

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 3(12)

 

to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA(13)
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges*

 

 

 

 

 

 

 

 

 

 

 

+ income taxes*

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense*

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense*

 

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses*

 

 

 

 

 

 

 

 

 

 

 

+ non-recurring expenses*

 

 

 

 

 

 

 

 

 

 

 

+ Transaction Costs*

 

 

 

 

 

 

 

 

 

 

 

- income tax credits†

 

 

 

 

 

 

 

 

 

 

 

- non-cash income†

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* To the extent deducted in the calculation of Consolidated Net Income.

† To the extent included in the calculation of Consolidated Net Income.

 

(12) Calculated for the Borrower, or if ENLC is a Guarantor, ENLC.

 

(13) This calculation should not include Material Project EBITDA Adjustments.

 

--------------------------------------------------------------------------------



 

EXHIBIT G-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

(Term Loan Agreement)

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the credit facility evidenced by the
Term Loan Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------



 

1.

Assignor[s](5):

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Lender]/[Affiliate][Approved Fund] of [identify
Lender]]

 

 

3.

Borrower: EnLink Midstream Partners, LP, a Delaware limited partnership (the
“Borrower”).

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Term Loan Agreement.

 

 

5.

Credit Agreement:  Term Loan Agreement, dated as of December 11, 2018, among the
Borrower, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent.

 

 

6.

Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate
Amount of
Loans
for all Lenders(8)

 

Amount of
Loans
Assigned

 

Percentage
Assigned of
Loans(9)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                           ](10)

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(5) May not be a Disqualified Lender, unless Borrower consent is obtained.

 

(6) List each Assignor, as appropriate.

 

(7) List each Assignee and, if available, its market entity identifier, as
appropriate.

 

(8) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(9) Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

(10) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

--------------------------------------------------------------------------------



 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:](12)

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By: EnLink Midstream GP, LLC, its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(12) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Term Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Term Loan Agreement, (ii) it is not a Disqualified Lender, (iii) it meets all
the requirements to be an assignee under Section 10.06(b)(iii), and (v) of the
Term Loan Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iv) from and after the
Effective Date, it shall be bound by the provisions of the Term Loan Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (viii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Term Loan Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

--------------------------------------------------------------------------------



 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT G-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(Term Loan Agreement)

 

[SEE ATTACHED.]

 

--------------------------------------------------------------------------------